Exhibit 10.1

RESTRICTED STOCK UNIT AGREEMENT (PERFORMANCE SHARES)

PURSUANT TO THE

CIVITAS SOLUTIONS, INC. 2014 OMNIBUS INCENTIVE PLAN

* * * * *

Participant:    [                     ]

Grant Date:    [                    ]

Target Number of Restricted Stock Units (the “Target RSUs”):    
[                    ]

Maximum Number of Shares of Common Stock that may be issued pursuant to this
Agreement (the “Maximum Shares”):    [                    ]1

* * * * *

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (PERFORMANCE SHARES) (this
“Agreement”), dated as of the Grant Date specified above, is entered into by and
between Civitas Solutions, Inc., a corporation organized in the State of
Delaware (the “Company”), and the Participant specified above, pursuant to the
Civitas Solutions, Inc. 2014 Omnibus Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the
Restricted Stock Unit Award provided hereunder), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein. Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of this Agreement shall control.

2.    Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Target RSUs
specified above, with the actual number of shares of Common Stock to be issued
pursuant to this Award

 

1 

NTD: Maximum number of shares to equal 200% of the target.



--------------------------------------------------------------------------------

contingent upon satisfaction of the vesting conditions described in Section 3
hereof, subject to Section 4, which may not exceed the Maximum Shares. The grant
of the RSUs is intended to constitute a Performance Award for purposes of
Article IX of the Plan. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.

3.    Vesting.

(a)    The RSUs subject to this Award shall be subject to both a time-based
vesting condition (the “Time-Based Condition”) and a performance-based vesting
condition (the “Performance Condition”), as described herein. Except as
expressly provided herein, none of the RSUs (or any portion thereof) shall be
“vested” for purposes of this Agreement unless and until both the Time-Based
Condition and the Performance Condition for such RSUs are satisfied. The number
of RSUs that are “vested” for purposes of this Agreement at any time shall equal
the product of (i) the number of the RSUs that have satisfied the Time-Based
Condition and (ii) the percentage level at which the Performance Condition has
been satisfied.

(i)    The Time-Based Condition for the RSUs shall be satisfied on September 30,
[            ], subject to the Participant not incurring a Termination prior to
such date. There shall be no proportionate or partial satisfaction of the
Time-Based Condition prior to such date, except as specifically provided in this
Agreement.

(ii)    The percentage level at which the Performance Condition is satisfied
shall be based upon the Company’s “Incremental ROIC”. First, the Company’s
Incremental ROIC shall be determined as of the Performance Period ending
September 30, [            ], as further described below. This result is
expressed as a percentage. Next, this actual Incremental ROIC shall be compared
to the proposed Target level of Incremental ROIC, which is also expressed as a
percentage. Finally, the level at which the Performance Condition is satisfied
shall be based upon this comparison, as provided in the table below, and the
number of RSUs that satisfy the Performance Condition shall be determined by
multiplying the number of Target RSUs granted hereunder by the percentage at
which the Performance Condition is satisfied.

INCREMENTAL ROIC

 

Level of Performance

   Actual Incremental
ROIC as Compared
to Target
Incremental ROIC      Percentage for which the Performance
Condition is Satisfied

Threshold

     87% of Target      50%

Target

     100% of Target      100%

Maximum

     113% of Target      200%

 

2



--------------------------------------------------------------------------------

The “Target” level associated with Incremental ROIC shall be established by the
Committee, and will be communicated in writing separately to the Participant by
the Company within thirty (30) days following the date first above written.

For the avoidance of doubt, in no event shall the Performance Condition be
deemed satisfied unless actual Incremental ROIC equals or exceeds the threshold
level provided in the table above. To the extent that actual Incremental ROIC is
between the threshold and target levels or between the target and maximum levels
described in the table above, the percentage at which the Performance Condition
is satisfied shall be determined on a pro rata basis using straight-line
interpolation. In no event will the percentage at which the Performance
Condition is satisfied exceed 200%.

For example. Suppose that actual Incremental ROIC, when compared to the Target
Incremental ROIC level, results in the percentage comparison of 93.5%. The
percentage at which the Performance Condition is satisfied would be 75%. The
maximum number of RSUs that could vest hereunder would be 75% of the number of
Target RSUs listed above, but would still be subject to the satisfaction of the
Time-Based Condition. If the Time-Based Condition is not satisfied, then no RSUs
will vest.

For purposes of this Section 3(a):

“Average Incremental Earnings” means the excess of (i) the average Earnings for
each fiscal year of the Company ending on September 30, [    ] (“FY[    ]”),
September 30, [        ] (“FY[    ]”) and September 30, [        ] (“FY[    ]”)
(i.e., total Earnings for each such fiscal year, divided by 3) over
(ii) Earnings for the fiscal year ending September 30, [        ] (“FY[    ]”).

“Average Incremental Invested Capital” means the excess of (i) the average
Invested Capital for each of FY[    ], FY[    ] and FY[    ] (i.e., the total
Invested Capital for each such fiscal year, divided by 3) over (ii) Invested
Capital for the fiscal year ending September 30, [        ].

“Earnings” for any fiscal year means “income from operations” (EBIT) as provided
in the Consolidated Statements of Operations in the Company’s Form 10-K for such
fiscal year, multiplied by (1 - the “effective tax rate”), where the “effective
tax rate” of the Company for a fiscal year is determined by dividing the
“Provision (benefit) for income taxes” by the “Income (loss) from continuing
operations before income taxes”, as each of these are provided in the
Consolidated Statements of Operations in the Company’s Form 10-K for such fiscal
year, plus the “amortization expense” for the fiscal year being calculated, as
such amount is reported in the footnotes to the Company’s audited financial
statements in the Company’s Form 10-K for such fiscal year.

“Invested Capital” for a particular fiscal years means (i) “total assets” as
shown on the Company’s consolidated balance sheets as provided in the Company’s
Form 10-K for such fiscal year, plus (ii) the “accumulated amortization” for
such fiscal year as reported in the “Goodwill and Intangible Assets” footnote in
the Company’s Form 10-K for such fiscal year, minus (iii) “total current
liabilities” as shown on the Company’s consolidated balance sheets as provided
in the Company’s Form 10-K for such fiscal year.

 

3



--------------------------------------------------------------------------------

“Incremental ROIC” equals (i) Average Incremental Earnings, divided by
(ii) Average Incremental Invested Capital.

Following the end of FY[    ], the Committee shall determine Incremental ROIC in
its reasonable discretion. Both the target and actual amount of Incremental ROIC
shall be adjusted by the Committee to take into account any changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances,
as determined by the Committee in its reasonable discretion.

(b)    Change in Control. For the avoidance of doubt, and except as specifically
provided in Section 3(c) below, (i) a Change in Control shall not result in the
accelerated vesting of either the Time-Based Condition or the Performance
Condition, and (ii) in connection with a Change in Control or any other event
described in Section 4.2 of the Plan, the Committee shall have the discretion to
adjust the RSUs and the Performance Condition as provided in the Plan.

(c)    Forfeiture.

(i)    Other than as set forth in this Section 3(c), RSUs for which the
Time-Based Condition has not been satisfied prior to a Participant’s Termination
shall be immediately forfeited upon such Termination and the Participant shall
have no further rights to such RSUs hereunder.

(ii)    Notwithstanding the prior paragraph, in the event of the Participant’s
Termination (x) by the Participant for “Good Reason”, (y) by the Company other
than for “Cause” or (z) due to the Participant’s “Retirement”, in each case
following October 1, [        ], the Time-Based Condition shall be immediately
satisfied in a prorated amount (rounded down to the nearest whole number of
RSUs) equal to the product of (i) the Target RSUs and (ii) the percent as
determined in accordance with the table below.

 

Date of Termination    Percent  

Between October 1, [        ] and September 30, [        ]

     33.33%  

Between October 1, [        ] and September 30, [        ]

     66.66%  

On or after October 1, [        ]

     100%  

To the extent that any RSUs have satisfied the Time-Based Condition as of the
Participant’s Termination, such RSUs shall remain outstanding until the end of
the Performance Period and shall have the opportunity to vest at such time
determined based upon the percentage level at which the Performance Condition is
satisfied.

(iii)    Notwithstanding the foregoing, in the event of the Participant’s
Termination due to the Participant’s death or Disability, the Time-Based
Condition for all of the RSUs shall be immediately satisfied in full and the
Performance Condition shall be immediately satisfied at 100%.

 

4



--------------------------------------------------------------------------------

(iv)    Notwithstanding the foregoing, in the event of the Participant’s
Termination (x) by the Participant for Good Reason, or (y) by the Company other
than for “Cause”, in each case within the two (2) year period following a Change
in Control, the Time-Based Condition for all of the RSUs shall be immediately
satisfied in full and the Performance Condition shall be immediately satisfied
at 100%.

(v)    For purposes of this agreement, “Cause” and “Good Reason” shall have the
meaning given such term in the definitive employment agreement between the
Participant and the Company or any of its subsidiaries, provided, however that
if there is no such agreement or no such defined term exists, no Termination
shall be deemed to be without “Cause” or for “Good Reason” hereunder. For
purposes of this Agreement, “Retirement” shall mean a Termination by the
Participant following the date that either (x) the Participant has reached age
sixty (60) (or such younger age with the consent of the Committee) and has
completed ten (10) years of service with the Company, or (y) the Participant has
reached age sixty five (65) (or such younger age with the consent of the
Committee) and has completed at least five (5) years of service with the
Company, in each case as determined by the Committee.

(vi)    Any RSUs that do not become fully vested as of the end of the
Performance Period shall expire immediately following the date that the
Committee determines the level at which the Performance Condition is satisfied.

4.    Delivery of Shares. Following the satisfaction of both the Time-Based
Condition and the Performance Condition with respect to any part of the RSUs
granted hereunder, the Participant shall receive the number of shares of Common
Stock that correspond to the number of such RSUs, which shall be delivered no
later than March 15 of the calendar year following the calendar year in which or
with respect to which both such vesting conditions were satisfied.

5.    Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and shall be held uninvested and without interest and paid in cash
at the same time that the shares of Common Stock underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such stock dividends shall be paid in shares of
Common Stock at the same time that the shares of Common Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof.
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSU unless
and until the Participant has become the holder of record of such shares.

6.    Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.

 

5



--------------------------------------------------------------------------------

7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder.

9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.

10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.

(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of Common Stock issuable hereunder may be made only
in limited amounts in accordance with the terms and conditions of Rule 144 or
any exemption therefrom.

11.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter

 

6



--------------------------------------------------------------------------------

contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
The Committee shall have the right, in its sole discretion, to modify or amend
this Agreement from time to time in accordance with and as provided in the Plan.
This Agreement may also be modified or amended by a writing signed by both the
Company and the Participant. The Company shall give written notice to the
Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.

12.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes. This authorization and consent is freely given
by the Participant.

15.    Compliance with Laws. The grant of RSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

16.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent as is reasonable under the circumstances.

17.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

 

7



--------------------------------------------------------------------------------

18.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

19.    Counterparts. This Agreement may be executed in one or more counterparts
and by facsimile or other electronic submission, each of which shall be deemed
to be an original, but all of which shall constitute one and the same
instrument.

20.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

21.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

22.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

*  *  *  *  *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CIVITAS SOLUTIONS, INC. By:  

             

Name:  

                 

Title:  

             

PARTICIPANT Name:  

     

Signature Page to Restricted Stock Unit Agreement